DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on November 18, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on November 18, 2021 has been entered.
The amendment of claims 1, 8, 9 and 14 is acknowledged.
Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka’931 (US 2008/0018931), and further in view of Tivey’402 (US 2014/0344402) and Enomoto’050 (US 2014/0153050).
     With respect to claim 1, Tanaka’931 teaches an image forming apparatus (Fig.1, item 1) comprising: 
     5a memory (Fig.2, item 19); and 
     circuitry configured to generate log information including formed image information, based on a printing job [the history information may be accumulated and stored when the print job which carries out the image forming based on the image data which is transmitted from a personal computer (paragraph 108). Therefore, a circuitry is considered being disclosed to configured to generate log information including formed image information, based on a printing job transmitted from a personal computer]; 
     store the log information in the memory (paragraph 109); and 
     10transfer the log information to a server that is externally provided (Fig.9, step A33 and paragraph 72) and delete the log information stored in the memory based on determination that the predetermined condition is satisfied and that the log information is to be transferred based on the log information stored in the memory (Fig.9, step B15 and A43, paragraph 77).  
     Tanaka’931 does not teach a volatile memory provided separately from the memory; determined, using the volatile memory, whether a predetermined condition is satisfied, the predetermined condition being that a cut-off of a power supply occurs and thereafter the image forming apparatus is restarted.

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka’931 according to the teaching of Tivey’402 to use the volatile memory to store the instructions to be executed by the CPU of the printer to enable the printer to perform all of its desired functions because this will allow the instructions to be loaded and executed more effectively.
     The combination of Tanaka’931 and Tivey’402 does not teach determined, using the volatile memory, whether a predetermined condition is satisfied, the predetermined condition being that a cut-off of a power supply occurs and thereafter the image forming apparatus is restarted.
     Enomoto’050 teaches a case in which the predetermined condition is satisfied is a case in which a cut-off of a power supply occurs and thereafter the image forming apparatus is restarted [the log of the output image is being generated and then is being transmitted to the server after the power of the MFP is being resumed (paragraphs 7, 92 and 93)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka’931 and Tivey’402 according to the teaching of Enomoto’050 to transmit the log information to the server after the interrupted power of the MFP is being resumed because this will allow the log information of the MFP to be monitoring more effectively.

     Since Tanaka’931 teaches transferring the log information to a server that is externally provided (Fig.9, step A33 and paragraph 72), Tivey’402 teaches a volatile memory provided separately from the memory (paragraph 44) and Enomoto’050 teaches that the log of the output image is being generated and then is being transmitted to the server after the power of the MFP is being resumed (paragraphs 7, 92 and 93), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to includes a volatile memory to store the instructions instructing the MFP to restart retransmitting the log of the output image which is being interrupted by the power interruption to a server such that the MFP executes the instructions stored volatile memory to the restart to retransmit the log of the output image which is being interrupted by the power interruption to a server when the MFP resumes its power (determined, using the volatile memory, whether a predetermined condition is satisfied, the predetermined condition being that a cut-off of a power supply occurs and thereafter the image forming apparatus is restarted) because this will allow the log information of the MFP to be transmitted to the server more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka’931, Tivey’402 and Enomoto’050 to includes a volatile memory to store the 
     With respect to claim 152, which further limits claim 1, Tanaka’931 teaches wherein the circuitry determines that the log information is to be transferred when the log information includes at least one print page based on the log information stored in the memory [the history information is being transmitted to the server when the server requests for it (Fig.9, A33 and paragraphs 69-72). As shown in Fig.4, the history information includes the information regarding to the number of copy which the job has being printed;].  
     With respect to claim 203, which further limits claim 1, Tanaka’931 teaches wherein the circuitry is further configured to control the memory to delete the log information stored in the memory based on determination that the predetermined condition is satisfied and that the log information is not to be transferred based on the log information stored in the memory [the history information stored in the HDD is being deleted after the said history information is being transmitted to the server successfully (paragraphs 74 and 77). Examiner views that when the history information is being 
     With respect to claims 9-11, they are method claims that claim how the image forming apparatus of claims 1-3 to provide log to a server.  Claim 9-11 are analyzed and rejected for the same reason set forth in the rejection of claims 1-3.  In addition, the reference has disclosed an image forming apparatus provide log to a server, the process (method) to provide log to a server is inherent disclosed to be performed by a processor in the image forming apparatus when the image forming apparatus performs the operation to provide log to a server.
     With respect to claim 14, Tanaka’931 teaches a management system (Fig.1) comprising: 
     10a server (Fig.1, item 3); and 
     an image forming apparatus (Fig.1, item 1) including: 
     a memory (Fig.2, item 19); and 
     circuitry configured to generate log information including formed image information, based 15on a printing job [the history information may be accumulated and stored when the print job which carries out the image forming based on the image data which is transmitted from a personal computer (paragraph 108). Therefore, a circuitry is considered being disclosed to configured to generate log information including formed image information, based on a printing job transmitted from a personal computer]; 
     store the log information in the memory (paragraph 109); and 
     transfer the log information to the server (Fig.9, step A33 and paragraph 72) and delete the log information stored in the memory based on determination that a 
     Tanaka’931 does not teach a volatile memory provided separately from the memory; determined, using the volatile memory, whether a predetermined condition is satisfied, the predetermined condition being that a cut-off of a power supply occurs and thereafter the image forming apparatus is restarted.
     Tivey’402 teaches a volatile memory provided separately from the memory (paragraph 44);
     The invention of Tanaka’931 according to the teaching of Tivey’402 to use the volatile memory to store the instructions to be executed by the CPU of the printer to enable the printer to perform all of its desired functions because this will allow the instructions to be loaded and executed more effectively.
     The combination of Tanaka’931 and Tivey’402 does not teach determined, using the volatile memory, whether a predetermined condition is satisfied, the predetermined condition being that a cut-off of a power supply occurs and thereafter the image forming apparatus is restarted.
     Enomoto’050 teaches a case in which the predetermined condition is satisfied is a case in which a cut-off of a power supply occurs and thereafter the image forming apparatus is restarted [the log of the output image is being generated and then is being transmitted to the server after the power of the MFP is being resumed (paragraphs 7, 92 and 93)].  

     The combination of Tanaka’931, Tivey’402 and Enomoto’050 does not teach determined, using the volatile memory, whether a predetermined condition is satisfied, the predetermined condition being that a cut-off of a power supply occurs and thereafter the image forming apparatus is restarted.
     Since Tanaka’931 teaches transferring the log information to a server that is externally provided (Fig.9, step A33 and paragraph 72), Tivey’402 teaches a volatile memory provided separately from the memory (paragraph 44) and Enomoto’050 teaches the log of the output image is being generated and then is being transmitted to the server after the power of the MFP is being resumed (paragraphs 7, 92 and 93), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to includes a volatile memory to store the instructions instructing the MFP to restart retransmitting the log of the output image which is being interrupted by the power interruption to a server such that the MFP executes the instructions stored volatile memory to the restart to retransmit the log of the output image which is being interrupted by the power interruption to a server when the MFP resumes its power (determined, using the volatile memory, whether a predetermined condition is satisfied, the predetermined condition being that a cut-off of a power supply occurs and thereafter the image forming apparatus is restarted) 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka’931, Tivey’402 and Enomoto’050 to includes a volatile memory to store the instructions instructing the MFP to restart retransmitting the log of the output image which is being interrupted by the power interruption to a server such that the MFP executes the instructions stored volatile memory to the restart to retransmit the log of the output image which is being interrupted by the power interruption to a server when the MFP resumes its power (determined, using the volatile memory, whether a predetermined condition is satisfied, the predetermined condition being that a cut-off of a power supply occurs and thereafter the image forming apparatus is restarted) because this will allow the log information of the MFP to be transmitted to the server more effectively.
     With respect to claim 15, which further limits claim 14, Tanaka’931 teaches wherein the circuitry determines that the log information is to be transferred when the log information includes at least one print page based on the log information stored in the 25memory [the history information is being transmitted to the server when the server requests for it (Fig.9, A33 and paragraphs 69-72). As shown in Fig.4, the history information includes the information regarding to the number of copy which the job has being printed].  
     With respect to claim 16, which further limits claim 14, Tanaka’931 teaches wherein the circuitry is further configured to control the memory to delete the log information .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka’931 (US 2008/0018931), Tivey’402 (US 2014/0344402) and Enomoto’050 (US 2014/0153050) and further in view of Takechi’530 (US 2010/0265530).
     With respect to claim 4, which further limit claim 3, the combination of Tanaka’931, Tivey’402 and Enomoto’050 does not teach wherein the circuitry determines that the log information is not to be transferred when the log information does not include at least one print page based on the log information stored in the memory.  
     Takechi’530 teaches wherein the circuitry determines that the log information is not to be transferred when the log information does not include at least one print page based on the log information stored in the memory [as shown in Fig.9, a print log is being created when the print operation is finished in steps S210 and S211, and the print log is being transmitted to the server (Fig.17, step 305). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to only generate the print job log when the pages in the print job are being printed and then to transmit the garneted print job log to a server 
     Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka’931, Tivey’402 and Enomoto’050 according to the teaching of Takechi’530 to only generate the print job log when the pages in the print job are being printed and then to transmit the garneted print job log to a server (determines that the log information is not to be transferred when the log information does not include at least one print page based on the log information stored in the memory) because this will allow the number of printed page to be associated with a user account more effectively.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka’931 (US 2008/0018931), Tivey’402 (US 2014/0344402), Enomoto’050 (US 2014/0153050) and further in view of Tsuzuki’572 (US 2010/0080572).
     With respect to claim 8, which further limits claim 1, the combination of Tanaka’931, Tivey’402 and Enomoto’050 does not teach wherein the circuitry is further configured to: 10add completion information indicating that generation of the log information is completed to the log information when the generation of the log information is completed; store the log information to which the completion information is added in the memory; and determine that the cut-off of the power supply has occurred, when the completion 15information is not added to the log information, based on the log information stored in the memory.  
     Tsuzuki’572 teaches wherein the circuitry is further configured to: 10add completion information indicating that generation of the log information is completed to the log 
     store the log information to which the completion information is added in the memory [the log is being created in the MFP and then is transmitted to the server (paragraph 19). Therefore, MFP is consider to store created log before transmitting to the server]; and 
     Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka’931, Tivey’402 and Enomoto’050 according to the teaching of Tsuzuki’572 to add a completion flag regarding to the created log associated with a job because this will allow a user to know if the log associated with a job has fished created.
     The combination of Tanaka’931, Tivey’402, Enomoto’050 and Takechi’530 does not teach determine that the cut-off of the power supply has occurred, when the completion 15information is not added to the log information, based on the log information stored in the memory.  
     Since Enomoto’050 teaches when the power of the MFP is being interrupted after generating the original image and before performing the operation in the step S110 in Fig.4, the original image remains stored in the storage unit (paragraph 85) and the log-image associated with the stored original image is being generated after the power to the MFP is being resumed (paragraph 87) and Tsuzuki’572 teaches that the log information associated with a uncompleted job does not include information “‘Nomal completion”, therefore, it would have been obvious to a person of ordinary skill in the art 
     Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka’931, Tivey’402, Enomoto’050 and Takechi’530 to generate a log associated with a job not to have the information “‘Nomal completion” when the said job is being interrupted because of the MFP’s power is being cut-off (determine that the cut-off of the power supply has occurred, when the completion 15information is not added to the log information, based on the log information stored in the memory) because this will allow a user to know that the job has not finished normally.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Kanematsu’862 (US 2019/0199862) teaches an image processing apparatus comprising: a plurality of units each holding individual operation logs; a memory device that stores a set of instructions; and at least one processor that executes the set of instructions to: detect an error that has occurred in the image processing apparatus; determine the type of the detected error; decide a unit which obtains operation logs from among the plurality of units and an order in which the operation logs are obtained, in .
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674